DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 

Election/Restrictions
Applicant’s election of Group I, claim 1-13 and 16-21, in the reply filed on 07 June 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Information Disclosure Statement (IDS)
The information disclosure statements filed 03 March 2020 and 13 May 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they list serial numbers of patent applications (the entries that are lined through therein) which are not deemed to be U.S. patent document numbers.  Applicant is advised to submit a supplemental IDS with corresponding publication or patent document numbers.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Specification/Claim Informality Objections
In claim 1, line 20, “and second output” should be --and the second output--.  Appropriate correction is required.
In claim 16, line 20, “and second output” should be --and the second output--.  Appropriate correction is required.
In each of claims 3 and 17, “and respective first synapse circuit” should be --and a respective first synapse circuit--.
In each of claims 3 and 17, “and respective second synapse circuit” should be --and a respective second synapse circuit--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 16-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the limitations “at least one column having a plurality of column circuits” and “each respective column circuit comprises: an excitatory memristor neuron circuit…an inhibitory memristor neuron circuit…” include an embodiment of two or more columns, each of the columns having a plurality of column circuits, and thus imply that each column circuit for each of the columns comprises its own separate neuron circuits.
However, such configuration is not clearly disclosed in the originally filed specification or drawings.  For example, Figs. 1B and 1C show only one set of neuron circuits 53, 54 for the whole array 60, and not for each of the columns of the array 60, as implied in the above limitations.
Therefore, the intended meaning/ scope of the above limitations is unclear.

Claim 16 also recites the above limitations, thus is rejected for the same reason(s) above.

Claims 2-13 and 17-21 respectively depend from claims 1 and 16, thus are rejected for the same reason(s) above.  See particularly the related limitations in claims 12 and 20.

Further, in each of claims 3 and 17, it is unclear in the claims whether each “convolutional weight” is associated with only the corresponding “synapse circuit” or only the corresponding “neuron circuit” or both, because the verb “has” appears to imply only one.

Further, in each of claims 4 and 18, “the self-excitatory active memristor output neuron circuit” lacks a clear antecedent in the claims and is deemed indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0342301 A1 (“MIAO”) in view of US 2014/0214738 A1 (“PICKETT”) or “Biological plausibility and stochasticity in scalable VO2 active memristor neurons” Nature Comm. (2018) 9:4661, pp. 1-10 (“YI”; an IDS reference).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 1 and 16, MIAO discloses a circuit and a method for performing energy-efficient and high-throughput multiply-accumulate (MAC) arithmetic dot-product operations and convolution computations comprising: 
a two-dimensional crossbar array (e.g., including K+ and K– in Fig. 4; see also Figs. 6 and 7) comprising a plurality of row inputs (e.g., for the pair X1 and –X1, the pair Xi and –Xi, etc.) and at least one column (e.g., the left column in Fig. 4) having a plurality of column circuits (e.g., associated with the pair X1 and –X1, the pair Xi and –Xi, etc.), wherein each column circuit (e.g., associated with the pair X1 and –X1 in Fig. 4) is coupled to a respective row input (e.g., the row input for the pair X1 and –X1); 
wherein each respective column circuit (e.g., associated with the pair X1 and –X1 in Fig. 4) comprises: 
an excitatory neuron circuit (e.g., providing the signal associated with X1 in Fig. 4) having an input coupled to a respective row input (e.g., the row input for the pair X1 and –X1); 
a first synapse circuit (e.g., the top left memristor within K+) coupled to an output of the excitatory neuron circuit (e.g., via the top row line within K+), the first synapse circuit having a first output (e.g., the output of the top left memristor within K+); 
an inhibitory neuron circuit (e.g., providing the signal associated with –X1 in Fig. 4) having an input coupled to the respective row input (the row input for the pair X1 and –X1); and 
a second synapse circuit (e.g., the top left memristor within K–) coupled to an output of the inhibitory neuron circuit (e.g., via the top row line within K–), the second synapse circuit having a second output (the output of the top left memristor within K–); and 
an output neuron circuit (e.g., receiving the signal associated with the left column line in Fig. 4) coupled to the first output (e.g., of the top left memristor within K+) and [the] second output (e.g., of the top left memristor within K–) of each column circuit (e.g., associated with the pair X1 and –X1), the output neuron circuit having an output (e.g., associated with y1).
MIAO is silent regarding further details of the neuron circuits, thus does not disclose that they are memristor neuron circuits.
However, PICKETT suggests a memristor neuron circuit configuration (e.g., Fig. 3, including the memristors M1 and M2, as applied to 506 and 512-520 in Fig. 5) for providing a signal associated with a synapse circuit (e.g., an interconnection between 506 and 512-520 in Fig. 5, with reference paragraph [0037] “the interconnections may include a variable resistor (such as a nonvolatile memristor)”, paragraph [0039] “If resistive elements are included in the interconnections, the electrical resistance of the resistive elements may be random, programmable or fixed. For example, programmable resistive elements may be memristors”, paragraph [0044] “The interconnections between these nodes … have varying weights” and paragraph [0034] “take the form of a crossbar array having at least one crossbar layer”).  
YI also suggests a memristor neuron circuit configuration (e.g., Fig. 1(c)) for providing a signal associated with a synapse circuit (e.g., Abstract and Discussion).
The above configuration of PICKETT or YI would be applicable and useful for the neuron circuits of MIAO, providing a high speed, low energy, highly scalable neuron circuit with fabrication flexibility (e.g., paragraph [0013] of PICKETT; also, Abstract and Discussion of YI).  
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the memristor neuron circuit configuration of PICKETT or YI for the neuron circuits of MIAO, for the purpose of providing a high speed, low energy, highly scalable neuron circuit with fabrication flexibility (e.g., paragraph [0013] of PICKETT; also, Abstract and Discussion of YI).

Regarding claim 2, MIAO, as modified above, discloses the circuit of claim 1: wherein each first synapse circuit and each second synapse circuit comprises a passive memristor synapse circuit (e.g., the passive memristors in Fig. 4 of MIAO).

Regarding claims 3 and 17, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16: wherein each respective excitatory memristor neuron circuit and [a] respective first synapse circuit coupled to the respective excitatory memristor neuron circuit has a positive or a zero convolutional weight (e.g., associated with X1 and a corresponding memristor within K+ in Fig. 4 of MIAO, with reference to paragraphs [0015], [0016], [0046] and [0057] of MIAO “K+ … positive … convolution kernel values”); and wherein each respective inhibitory memristor neuron circuit and [a] respective second synapse circuit coupled to the respective inhibitory memristor neuron circuit has a negative convolutional weight (e.g., associated with –X1 and a corresponding memristor within K– in Fig. 4 of MIAO, with reference to paragraphs [0015], [0016], [0046] and [0057] of MIAO “K– … negative convolution kernel values”).

Regarding claims 4 and 18, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16, wherein each respective excitatory memristor neuron circuit (e.g., the configuration in Fig. 1(c) of YI, as adapted for providing the signals associated with X1, Xi, etc. in Fig. 4 of MIAO, in the above combination) comprises: a first negative differential resistance (NDR) device biased with a first voltage source; a second negative differential resistance (NDR) device biased with a second voltage source, wherein the first voltage source and the second voltage source are opposite polarities; a first capacitor coupled to ground and coupled to a first node of the first NDR device; a first load resistor coupled between an input node of the excitatory active memristor neuron circuit or the self-excitatory active memristor output neuron circuit and the first capacitor; a second capacitor coupled to ground; and a second load resistor coupled between the first capacitor and the second capacitor, and coupled to a first node of the second NDR device; wherein the first node of the second NDR device forms an output node of the excitatory active memristor neuron circuit or the self-excitatory active memristor output neuron circuit; wherein the first voltage source is a negative voltage source; and wherein the second voltage source is a positive voltage source (the configuration of Fig. 1(c) of YI is substantially same as that of Fig. 1E of the present application and as claimed herein).

Regarding claims 8 and 19, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16, wherein each respective inhibitory memristor neuron circuit (e.g., the configuration in Fig. 1(c) of YI, as adapted for providing the signals associated with –X1, –Xi, etc. in Fig. 4 of MIAO, in the above combination) comprises: a first negative differential resistance (NDR) device biased with a first voltage source; a second negative differential resistance (NDR) device biased with a second voltage source, wherein the first voltage source and the second voltage source are opposite polarities; a first capacitor coupled to ground and coupled to a first node of the first NDR device; a first load resistor coupled between an input node of the inhibitory active memristor neuron circuit and the first capacitor; a second capacitor coupled to ground; and a second load resistor coupled between the first capacitor and the second capacitor, and coupled to a first node of the second NDR device; wherein the first node of the second NDR device forms an output node of the inhibitory active memristor neuron circuit; wherein the first voltage source is a positive voltage source; and wherein the second voltage source is a negative voltage source (the configuration of Fig. 1(c) of YI, adapted for providing the signals associated with –X1, –Xi, etc. in Fig. 4 of MIAO, would be substantially same as that of Fig. 1F of the present application and as claimed herein).

Regarding claims 5 and 9, MIAO, as modified above, discloses the circuits of claims 4 and 8 wherein: a third load resistor coupled between the first capacitor and the first node of the first NDR device (e.g., including a parasitic resistance between C1 and X1 in Fig. 1(c) of YI, in the above combination); and a fourth load resistor coupled between the second capacitor and a first node of the second NDR device (e.g., including a parasitic resistance between C2 and X2 in Fig. 1(c) of YI, in the above combination).

Regarding claims 6 and 10, MIAO, as modified above, discloses the circuits of claims 4 and 8 wherein: at least one of the first and second NDR devices comprises a vanadium dioxide layer (e.g., with reference to the caption of Fig. 1 of YI “VO2 active memristor nano-crossbar device (X1 or X2 in (c))”, in the above combination).

Regarding claims 7 and 11, MIAO, as modified above, discloses the circuits of claims 4 and 8 wherein: the first and second voltage sources are configured to bring the first and second negative differential resistance (NDR) devices close to their respective Mott insulator-to-metal transition (in the above combination, the configuration of Fig. 1(c) of YI is substantially same as that of Fig. 1E of the present application, and the configuration of Fig. 1(c) of YI, adapted for providing the signals associated with –X1, –Xi, etc. in Fig. 4 of MIAO, would be substantially same as that of Fig. 1F of the present application, thus include the function claimed herein; see also Figs. 1 (c) and 1(e) of YI).

Regarding claims 12 and 20, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16: wherein the two-dimensional crossbar array further comprises a plurality of columns (e.g., the columns in Fig. 4 of MIAO), wherein each column has a plurality of column circuits (e.g., associated with the pair X1 and –X1, the pair Xi and –Xi, etc.) and each column circuit in a respective column is coupled to a respective row input (e.g., the row input for the pair X1 and –X1, etc.).

Regarding claims 13 and 21, MIAO, as modified above, discloses the circuit of claim 1 and the method of claim 16: wherein a respective excitatory memristor neuron circuit does not fire if the respective row input coupled to the respective excitatory memristor neuron circuit is below a threshold or has a negative value (e.g., a positive threshold switching/ firing associated with X1, Xi, etc. in Fig. 4 of MIAO, as modified above, with reference to paragraphs [0023] and [0029]-[0031] of PICKETT “When a sub-threshold input voltage is applied, the response of the neuristor is minimal. … when a super-threshold input is applied, the output of the neuristor is substantially greater” and “When an input is received that is below the threshold, a minimal output voltage is generated. … when the input voltage exceeds the threshold for switching …, this triggers the neuristor to fire”, as applied to MIAO, in the above combination); and wherein a respective inhibitory memristor neuron circuit does not fire if the respective row input coupled to the respective excitatory memristor neuron circuit is above a threshold or has a positive value (e.g., a negative threshold switching/ firing associated with –X1, –Xi, etc. in Fig. 4 of MIAO, as modified above, with reference to paragraphs [0023] and [0029]-[0031] of PICKETT highlighted above, as applied to MIAO, in the above combination).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824